OPINION DENYING A EEHEAEING.
The opinion of the court was delivered by
West, J.:
In a petition for rehearing, counsel for the defendants, with a force of logic unusual even for him, contends that the trial court held the devise of the life estate by an early clause in the will modified by a subsequent clause, which was directory only, and insists that in the former opinion this precise point was not expressly mentioned or decided. He says:
“If these directory words were not in the will, would this court’s decision be the same, and, if so, from what words of the will could the court find any intention to will the fee to appellee that would overcome or strike down the intention to will the fee to the estate, expressed in the clause, ‘at his (Bennett’s) death, to revert back to estate’ ”
and that by this opinion the first takers are deprived of the property they otherwise would secure, by cutting down a clause in the will, and by finding in its directory or advisory part an intention that is held to overborne the plain intention expressed by the prior clause.
This sounds unanswerable. Let us see, therefore, whether the premises of counsel will bear inspection for soundness and conformity with the plumb-line of accuracy. He asserts that the trial court found the subsequent clause to be merely directory. The residuary clause reads:
“To Orphans’ Home Ass’n., Topeka, Kansas, I give and bequeath all that remains of my estate, real estate to be sold as seems advisable, retaining 429 Kansas Ave., until last, and when all claims are paid, amount to be turned over to Board of Directors, Methodist Minister and J. Groll to be two members of this board and consulted as to the best way of using this bequeath, for advantage of said home. I desire two rooms set aside for older grown up orphans needing aid.”
*320Concerning this clause, this is what the trial court said: '
“That said testatrix did not intend that the above described real estate should be sold, but that the title in fee simple should be in The Topeka Orphans’ Home Association, Topeka, Kansas, subject to life estate of Benson S. Bennett to the rent of said property; that the'provision in said will to sell said above described real estate is directory only, and that the provision asking that the Methodist Minister and J. Groll be named as members of the Board, ... is directory only.”
So it appears that the trial'court did not find that the residuary clause was merely directory, but that it was of equal disposing power with the prior clause, only remarking and holding that the provision touching the sale of the building in case it should be necessary to pay the claims, and the provision about the membership of the board, were directory only.
The trial court held, and we affirmed the holding, that the prior and subsequent clauses touching the life arid fee estate of this property (that is, the words themselves) showed that the testatrix intended the life estate to go to the uncle, the remainder in fee to the plaintiff.
The former opinion is therefore adhered to, and the petition for rehearing is denied.